EXHIBIT IX ENERGY, INC. FINANCIAL STATEMENTS DECEMBER 31, 2 CONTENTS Page(s) Report of Independent Registered Public Accounting Firm F-1 Financial Statements: Balance Sheets - As of December 31, 2007 and 2006 F-2 Statements of Operations - For the Year Ended December 31, 2007 and for the Period from March 3, 2006 (inception) to December 31, 2006 F-3 Statement of Changes in Stockholders’ Equity - For the Year Ended December 31, 2007 and for the Period from March 3, 2006 (inception) to December 31, 2006 F-4 Statements of Cash Flows - For the Year Ended December 31, 2007 and for the Period from March 3, 2006 (Inception) to December 31, 2006 F-5 Notes to Financial Statements F-6 - F-18 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of: IX Energy, Inc. We have audited the accompanying balance sheets of IX Energy, Inc., as of December 31, 2007 and 2006 and the related statements of operations, changes in stockholders' equity and cash flows for the year ended December 31, 2007 and for the period from March 3, 2006 (inception) to December 31, 2006.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included considerations of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of IX Energy, Inc. as of December 31, 2007 and 2006, and the results of its operations and its cash flows for the year ended December 31, 2007 and for the period from March 3, 2006 (inception) to December 31, 2006, in conformity with accounting principles generally accepted in the United States of America. Berman & Company, P.A. /s/ Berman & Company, P.A. Boca Raton, Florida September 2, 2008, except for Note 8 as to which the date is December 19, F-1 IX Energy, Inc. Balance Sheets December 31, 2007 and 2006 2007 2006 Assets Assets Cash $ 176,160 $ - Accounts receivable (including retainage of $8,210) 82,100 - Costs and estimated earnings in excess of billings on uncompleted contracts 57,340 - Total Current Assets $ 315,600 $ - Liabilities and Stockholders’ Equity Liabilities Notes payable - related party $ 184,748 $ - Accrued interest payable - related party 61 - Estimated losses on uncompleted contracts 20,172 - Total Current Liabilities 204,981 - Stockholders’ Equity Common stock, no par value, 1,500 shares authorized, 1,000 and 800 shares issued and outstanding, respectively 224,892 12,000 Additional paid in capital - - Accumulated deficit (114,273 ) (12,000 ) Total Stockholders’ Equity 110,619 - Total Liabilities and Stockholders’ Equity $ 315,600 $ - See accompanying notes to financial statements F-2 IX Energy, Inc. Statements of Operations For the Period from For the Year Ended March 3, 2006 (inception) to December 31, 2007 December 31, 2006 Sales $ 185,940 $ - Cost of Sales 260,740 - Gross Loss (74,800 ) - Operating Expenses General and administrative 25,897 12,000 Total Operating Expenses 25,897 12,000 Loss from Operations (100,697 ) (12,000 ) Other Expense Interest Expense 1,576 - Total Other Expense 1,576 Net Loss $ (102,273 ) $ (12,000 ) See accompanying notes to financial statements F-3 IX Energy, Inc. Statements of Changes in Stockholders' Equity For the Year Ended December 31, 2007 and for the Period from March 3, 2006 (inception) to December 31, 2006 Total Common Stock, No Par Value Accumulated Stockholders' Shares Amount Deficit Equity Common stock issued to founder for cash 800 $ 12,000 $ - $ 12,000 Net loss for the period ended December 31, 2006 - - (12,000 ) (12,000 ) Balance December 31, 2006 800 12,000 (12,000 ) - Forgiveness of receivable due from affiliate - (35,048 ) - (35,048 ) Common stock issued for cash 200 247,940 - 247,940 Net loss for the year ended December 31, 2007 - - (102,273 ) (102,273 ) Balance December 31, 2007 1,000 $ 224,892 $ (114,273 ) $ 110,619 See accompanying notes to financial statements F-4 IX Energy, Inc. Statements of Cash Flows For the Period from For the Year Ended March 3, 2006 (inception) to December 31, 2007 December 31, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (102,273 ) $ (12,000 ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: (Increase) Decrease in: Accounts receivable (82,100 ) - Costs and estimated earnings in excess of billings on uncompleted contracts (57,340 ) - Increase (Decrease) in: Accrued interest payable - related party 61 - Estimated losses on uncompleted contracts 20,172 - Net Cash Used in Operating Activities (221,480 ) (12,000 ) CASH FLOWS FROM INVESTING ACTIVITIES: Due from related party (35,048 ) - Net Cash Used in Investing Activities (35,048 ) - CASH FLOWS FROM FINANCING ACTIVITIES: Advances made to related party (50,000 ) - Advances repaid by related party 50,000 - Proceeds from issuance of notes payable - related party 184,748 - Proceeds from issuance of common stock - related party 247,940 12,000 Net Cash Provided By Financing Activities 432,688 12,000 Net Increase in Cash 176,160 - Cash - Beginning of Year/Period - - Cash - End of Year/Period $ 176,160 $ - SUPPLEMENTARY CASH FLOW INFORMATION: Cash Paid During the Year/Period for: Income Taxes $ - $ - Interest $ - $ - SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING ACTIVITIES: Forgiveness of receivable due from affiliate $ 35,048 $ - See accompanying notes to financial statements F-5 IX Energy, Inc. Notes to Financial Statements December 31, 2007 and 2006 Note 1 Nature of Operations and Summary of Significant Accounting Policies Nature of operations IX Energy, Inc.(“IX Energy” or the “Company”) was incorporated on March 3, 2006 under the laws of the State of Delaware. IX Energy is a renewable energy company primarily focused on solar power project development and integration, and intends to engage in the business of manufacturing, assembly and distribution of energy products for use by government, military, industrial, and commercial end users in the global marketplace.The types of renewable energy efficient sources include photovoltaic, wind, thermal, hydro, geothermal and others. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates in 2007 and 2006 included managements estimate for recording costs and estimated earnings in excess of billings, estimating the loss on uncompleted contracts in the period when known, and a 100% valuation allowance for deferred taxes due to the Company’s continuing and expected future losses. Risks and uncertainties The Company operates in an industry that is subject to intense competition and rapid technological change. The Company's operations are subject to significant risk and uncertainties including financial, operational, technological, and regulatory risks including the potential risk of business failure. Cash and cash equivalents For purposes of the statement of cash flows, the Company considers all highly liquid instruments purchased with a maturity of three months or less and money market accounts to be cash equivalents.There were no cash equivalents at December 31, 2007 and 2006, respectively. The Company minimizes its credit risk associated with cash by periodically evaluating the credit quality of its primary financial institution. The balance at times may exceed federally insured limits. At December 31, 2007 and 2006, the balance exceeded the federally insured limit by $76,160 and $0, respectively. F-6 IX Energy, Inc. Notes to Financial Statements December 31, 2007 and 2006 Accounts receivable Accounts receivable represents trade obligations from customers that are subject to normal trade collection terms, without discounts, however, in certain cases we are entitled to rebates upon the completion of certain jobs post installation.
